DOCSTAR DOMESTIC DEALER AGREEMENT

This agreement is entered into between DocSTAR, a division of AuthentiDate
Holding Corp., a New York, United States of America corporation having a
principal place of business at 2165 Technology Drive, Schenectady, NY 12308,
United States of America (“DocSTAR”) and E CUBED TECHNOLOGIES, INC., a(n) [
]proprietorship [ ]partnership [X]corporation, organized under the laws of the
state of FLORIDA, doing business as E CUBED TECHNOLOGIES, INC., and having a
principal place of business at 100 CANDACE DRIVE, SUITE 100, MAITLAND, FL 32751
(“Dealer”) with additional places of business located at the locations listed on
Schedule A hereto.

WHEREAS, DocSTAR distributes document management systems and related products
and Dealer is in the business of marketing office equipment and desires to
market DocSTAR products in accordance with the terms and conditions of this
Agreement;

WHEREAS, the parties desire to enter into this agreement whereby Dealer will be
retained to serve, on a non-exclusive basis, as a dealer for DocSTAR products in
the Territory as set forth on Schedule B.

NOW, THEREFORE, in consideration of the mutual covenants in this Agreement,
DocSTAR and Dealer agree as follows:

1. Appointment

(a)      DocSTAR hereby appoints Dealer, and Dealer accepts such appointment, as
a non-exclusive authorized dealer for the promotion, sale, installation,
training, and service of those DocSTAR products, supplied, accessories and parts
as listed in this Agreement, and such additional products as DocSTAR shall
designate by notice under this Agreement (the “Products”), only to end-users
located in the Territory as set forth on Schedule B. Dealer will promote, sell,
install train, and service the Products only from its authorized locations
designated above. For purposes of this Agreement, an “End-User” means a third
party customer who acquires a product for its own use and not for resale.   (b) 
    This Agreement applies to the line of DocSTAR products as listed in this
Agreement, which may be expanded from time to time by DocSTAR. The introduction
by DocSTAR of a substantially different DocSTAR product line (in terms of its
technology, parts, sales, service and support requirements) is not intended to
be covered by this Agreement. Dealer may apply to DocSTAR for the right to be a
Dealer for such new DocSTAR products.   (c)      DocSTAR and Dealer agree that
throughout the term of this Agreement, and in the interpretation of this
Agreement, they will act in a fair, equitable and ethical manner to each other
as well as to other purchasers of Products. In addition, Dealer hereby covenants
and agrees to adhere to and abide by all applicable federal, state and local
laws and regulations, and foreign laws and regulations, including, without
limitation, laws and regulations regarding the collection and or payment of all
sales and related taxes and all import and export laws.   (d)      Subject to
all of the terms and conditions of this Agreement, DocSTAR hereby grants to
Dealer a non-exclusive license to distribute and sublicense copies of the
DocSTAR Software to end users in the Territory and Dealer accepts such license,
subject to the terms and conditions of this Agreement. For the purposes of this
Agreement, the term DocSTAR Software shall mean the computer-readable media
installed in the Products which incorporates the technology that enables the
Products to perform the functions for which they were designed and any
derivative works, enhancements, extensions, improvements, modifications, updates
or upgrades thereto. All rights and licenses of any kind in the DocSTAR Software
not expressly granted herein are reserved exclusively to DocSTAR, including but
not limited to the right to copy the DocSTAR Software for any reason other than
those expressly set forth herein. Dealer may not copy the DocSTAR     Software
except as necessary for internal backup and archival purposes. No rights or
licenses whatsoever for the source code to the DocSTAR Software or any part
thereof are granted by this Agreement. Dealer acknowledges that it has and shall
have no right whatsoever, whether by the  

--------------------------------------------------------------------------------

  express terms of this Agreement or by any course of conduct, to use, review or
access the source code for the DocSTAR Software. Dealer acknowledges and agrees
that DocSTAR owns all rights in the DocSTAR Software including but not limited
to all copyright, trade secret, and patent rights. Dealer also acknowledges and
agrees that the DocSTAR Software distributed hereunder constitutes only discrete
copies of software, the media in which it is stored, and related documentation
as installed in the Products shipped to Dealer. Nothing herein transfer ant
right, title or interest in the DocSTAR Software or any intellectual property
rights therein to the Dealer.   (e)      Notwithstanding anything to the
contrary herein, DocSTAR shall have the right, at its option, to reduce, in part
or whole, the Territory (i) upon thirty (30) days prior notice to Dealer in the
event Dealer fails to attain the applicable Purchase Volume Target; or (ii) upon
ten (10) days prior notice to Dealer in the event Dealer fails to comply with
any term or condition of this Agreement. Any determination by DocSTAR to reduce
the Territory pursuant to this Section 1(e), shall in no way prevent or
otherwise restrict DocSTAR from taking any other action which it may take under
any other provision of this Agreement or applicable law.  

2. Prices and Terms

(a)      DocSTAR shall set and Dealer shall purchase the Products at the current
published dealer price minus mutually agreed upon, in writing, applicable
discounts at the time of placing order. All prices shall be “F.O.B. Schenectady,
New York, USA” or other such distribution point as DocSTAR may designate from
time to time. Title and risk of loss shall pass to Dealer upon delivery of
products to a shipper at Schenectady, New York or such other distribution point
as DocSTAR may designate. Purchases of Products by Dealer thereunder may be made
pursuant to DocSTAR’s standard purchase order form received and accepted by
DocSTAR at its home office in Schenectady, New York. All orders are subject to
approval and acceptance by DocSTAR.     DocSTAR reserves the right to accept,
reject or revoke acceptance of orders and to allocate its inventory of Products
in its sole and absolute discretion. The terms and conditions of this Agreement
shall be deemed to be incorporated by reference into DocSTAR’s standard purchase
order form and shall be applicable to all sales of Products to Dealer. All
Products shall be scheduled for delivery in accordance with DocSTAR’s then
current and normal deliver lead times. Shipment on delivery dates, even if
contained in DocSTAR’s order acknowledgement, is approximate and not binding.
DocSTAR shall not be liable to Dealer or any other party by reason of DocSTAR’s
failure to make delivery of Products against any accepted order on account, in
whole or in part, of acts of God, war, governmental action or order, difficulty
in procuring materials, labor or transportation, utility shortage or other
causes beyond the reasonable control of DocSTAR. Any partial shipment by DocSTAR
to Dealer that is less than ordered shall not be considered a breach of this
Agreement of purchase order.   (b)      Dealer shall pay DocSTAR for Products as
invoiced by DocSTAR in accordance with DocSTAR’s current payment policy provided
by written notice to Dealer without offset, counterclaim or deduction of any
kind. Dealer agrees to comply with DocSTAR’s published payment policies. In the
case of any inconsistency between Dealer’s purchase order document and this
Agreement, this Agreement shall control. If the terms of sale and payment for
any order are not fulfilled, DocSTAR may decline to make further deliveries
except upon receipt of cash or satisfactory security, or as agreed upon in
writing between the parties. Notwithstanding any continued shipment, DocSTAR
reserves all rights to recovery of outstanding liabilities.   (c)      Dealer
hereby grants DocSTAR a continuing purchase money security interest in the
following products: All DocSTAR Equipment, Field Replacement Units, Dealer
Equipment, Parts, Accessories, and the Proceeds thereof. The security interest
hereby granted is to secure the payment for said products by Dealer to DocSTAR.
DocSTAR shall have all the rights and remedies of a secured party under the
Uniform Commercial Code, and Dealer has simultaneously, this day, executed
financing statements, evidencing said security interest, in a form satisfactory
for filing with the proper agencies and/or state authorities. To the extent
permissible under law, Dealer hereby agrees that the law governing this secured
transaction shall be that of the State of New York in force at the date of this
Agreement. Dealer further agrees that any proceeds resulting from  

2

--------------------------------------------------------------------------------

  the disposition of the said products shall be identified separate and distinct
from other property and will be promptly paid to DocSTAR.   (d)      If Dealer
fails to pay any amounts when due and payable, DocSTAR may charge, and the
Dealer shall pay as a late payment charge, interest on such unpaid sums from its
due date to the date of payment at a rate equal to 18% per annum or the maximum
contract rate permitted by applicable law, whichever is lower. In addition,
Dealer is responsible for and will pay applicable collection fees as incurred by
DocSTAR to collect overdue amounts, including reasonable attorney’s fees.   (e) 
    DocSTAR shall use its best efforts to give Dealer thirty (30) days prior
notice of any price change. All price changes shall be in writing and delivered
in accordance with this Agreement.   (f)      The parties agree that DocSTAR
may, in its sole discretion, modify the specifications of Products subject to
this Agreement, without notice and without obligation to make the same or any
similar change upon any Products previously purchased by or shipped to Dealer.
The parties hereto further agree that DocSTAR may, in its sole discretion,
discontinue supplying any of the Products.     DocSTAR shall promptly notify
Dealer in writing of any discontinuances of supply of Products thereunder.  

3. Operating Standards

(a)      Dealer will use it best efforts to diligently develop the sale of
Products in the Territory. DocSTAR and Dealer have agreed upon the Purchase
Volume Target set forth in Schedule C to this Agreement. The Purchase Volume
Target represents the assessment by DocSTAR of the sales and marketing
opportunities for the Products in Territory, giving consideration to the
Products, the size and population of the Territory and estimated potential sales
of the Products in Territory. The Purchase Volume Target may be revised annually
by DocSTAR at its sole discretion. The Purchase Volume Target is not a purchase
volume commitment by Dealer and the only potential consequences of failure by
Dealer to achieve the Purchase Volume Target may be a reduction in Territory by
DocSTAR or termination of this Agreement pursuant to Section 5(b).   (b)     
DocSTAR and Dealer agree that Dealer’s ability to properly promote, sell,
install, train and service DocSTAR’s products is a primary basis for entry into
this Agreement. Dealer shall maintain adequate sales and service facilities,
maintain adequate inventories and insure that his employees receive proper
sales, service and installation training. Dealer agrees to offer full
maintenance service on all purchases of Products at a reasonable fee. Such
service will include regularly scheduled preventive maintenance. Dealer warrants
that it is willing and able to provide such services directly to the purchaser.
Dealer shall be responsible for all installation, training, service and repair
of Products and shall bear all costs and expenses thereof, except the cost of
repairs covered by DocSTAR’s standard warranty on its products.   (c)     
DocSTAR’s sole warrants to Dealer in conjunction with the sales of Products to
Dealer is described in Schedule D to this Agreement, which may be modified from
time to time by DocSTAR in its sole discretion. Modifications shall be effective
upon receipt of written notice by Dealer. SUCH WARRANTY IS IN LIEU OF ANY OTHER
WARRANTY, EXPRESS OR     IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO ANY
PRODUCTS. DocSTAR’s liability under such warranty shall be limited to the repair
or replacement of Products, and the Dealer’s rights to obtain repair or
replacement pursuant to such warranty shall be the Dealer’s sole and exclusive
remedy. Dealer shall extend, solely in its name and not in the name of DocSTAR,
to each purchaser of Products from Dealer the warranty described in this Section
3c and Schedule D to this Agreement, as it may be modified from time to time by
DocSTAR in its sole discretion. Except as provided in such current, applicable
warranty for a particular product, Dealer shall not make, whether in its name or
in the name of DocSTAR, any express or implied warranty to any purchaser or
prospective purchaser with respect to the Products without DocSTAR’s prior
written consent. DocSTAR WILL NOT UNDER NAY CIRCUMSTANCES BE LIABLE TO DEALER OR
ANY PURCHASER FOR LOST PROFITS OR FOR ANY CONSEQUENTIAL OR INCIDENTAL DAMAGES,
WHATEVER THE CAUSE. DocSTAR  

3

--------------------------------------------------------------------------------

  shall have the right to inspect Dealer’s books and records during normal
business hours relating to all claims made by Dealer under DocSTAR’s warranty.  
(d)      Dealer acknowledges the importance of prompt, effective and courteous
service including operator training and support at fair rates and undertakes to
render such service to all purchasers in the Territory and in accordance with
operating standards and guidelines established from time to time by DocSTAR. To
this end, Dealer will organizae and maintain a service department and employ a
sufficient number of service and support personnel trained to install, train and
service all Products sold by Dealer in the Territory. To insure that customers
receive effective service, Dealer shall cause service personnel to attend, in
accordance with DocSTAR guidelines and programs, service training courses
offered and approved by DocSTAR, and Dealer will furnish to such employees
DocSTAR approved training and service manuals and bulletins. Special training
may be required for selected product lines. Dealer shall promptly investigate
and courteously handle all customer complaints.   (e)      Upon request, Dealer
will furnish DocSTAR with a complete statement of Dealer’s business operations
and financial condition, including certified (or verified) copies of Dealer’s
then current balance sheet and profit and loss statement.   (f)      Dealer will
abide by, and insure that its officers and employees abide by, all governmental
laws and ordinances, and all rules, regulations and policies issued by DocSTAR
from time to time with respect to the promotion, sale, installation and
servicing of Products and the conduct and operation of Dealer’s business.  

4. Term

(a)      This Agreement shall be deemed effective following execution by Dealer
of this Agreement, delivery of same to DocSTAR and execution and Acceptance by
DocSTAR evidenced by a duly authorized signatory.   (b)      This Agreement
shall remain in effect until terminated in accordance with Section 5 of this
Agreement.  

5. Termination

(a)      Either party may terminate this Agreement at any time, without cause,
by ninety (90) days written notice to the other party.   (b)      DocSTAR may
terminate this Agreement if the Dealer fails to comply with the terms and
conditions of this Agreement. DocSTAR shall provide written notice to Dealer of
any failure by Dealer to comply with the terms hereof. Dealer shall have thirty
(30) days to cure any non- compliance as evidenced in the written notice
delivered by DocSTAR to Dealer. At the end of the thirty (30) day period, if
Dealer has not cured such non-compliance to the satisfaction of DocSTAR in its
sole discretion, DocSTAR may thereafter immediately declare this Agreement
terminated by delivery of a written notice to Dealer.   (c)      Notwithstanding
anything to the contrary in this Agreement, DocSTAR may terminate this Agreement
by written notice to the Dealer effective five (5) days from delivery of such
notice in the event: (i) Dealer becomes delinquent by either (A) failing to pay
within ten (10) days of the due date or (B) failing to pay two or more invoices
when due in any 12 month period, in the payment of any amount owed to DocSTAR
which is not being disputed in good faith by Dealer; (ii) Dealer becomes
insolvent, makes an assignment for the benefit of creditors, or files or has
filed against it a petition in bankruptcy which is not dismissed within 45 days;
(iii) Dealer utilizes the DocSTAR tradename in a manner which DocSTAR, in its
sole discretion, determines to be detrimental to the DocSTAR tradename; (iv)
Dealer or its principal shareholders or owners are indicted and/or convicted of
any felony under federal, state or local laws, or; (v) Dealer or its principal
shareholders or owners violate the non-solicitation provisions contained in
Section 8(h) hereof.  

4

--------------------------------------------------------------------------------

(d)      In the event of termination of this Agreement by DocSTAR under Section
5(a) above, DocSTAR shall repurchase, at Dealer’s option, all unused in-box
inventory of then current DocSTAR products and parts, deemed by DocSTAR to be
resalable, at the price paid by Dealer at the time of purchase minus any late
rebates, refunds, credits, allowances, discounts or other payments related
thereto; provided, however, in no event shall DocSTAR be required to purchase
greater then [$20,000] of such inventory. In the event of termination of this
Agreement by Dealer or DocSTAR for any other reason, DocSTAR may repurchase, at
its option, all unused in-box inventory of DocSTAR’s products and parts at the
price paid by Dealer at the time of purchase minus any late rebates, refunds,
credits, allowances, discounts or other payments related thereto and a
restocking fee equal to 20% of such price. Upon termination of this Agreement
for any reason, Dealer shall return, at no charge, all sales, promotional, and
display or advertising materials, which were furnished by DocSTAR and Dealer
shall cease all uses of the DocSTAR tradename and promotional material.   (e)   
  For a minimum of twelve (12) months or until expiration of any service
contracts for DocSTAR’s products sold, rented or leased by Dealer, except sales,
rentals or leases under the National Account Program provided for in Section 6,
in effect on the date of termination of this Agreement, whichever is longer,
DocSTAR agrees that following the termination of this Agreement it will continue
to sell Dealer parts, schematics and reference manuals at the then current
dealer prices to enable Dealer to perform its obligations under such service
contracts.   (f)      No indemnity, severance, damages or compensation shall be
deemed earned or payable to Dealer upon termination in accordance with this
Agreement because of activities done or performed while this Agreement was in
effect or because of expenditures, investments or commitments given or made by
Dealer in connection with the creation, development, maintenance, growth or
expansion of the market for DocSTAR’s products or financing of Dealer’s
dealership or because of the creation or existence of any dealership goodwill.  
(g)      Upon termination of this Agreement, Dealer will immediately discontinue
all use and display of DocSTAR’s trademarks, service marks, or trade name.
Thereafter, Dealer will not use, either directly or indirectly, any such marks
or any marks so resembling said marks as to be likely to cause confusion or
mistake or deceive the public. Dealer shall not engage in any activity that
might imply or represent that it is an authorized DocSTAR dealer or service
location and shall, at its sole expense, take all steps necessary to remove any
listing in any telephone directory or other publication that it is an authorized
DocSTAR dealer.   (h)      The acceptance of any order from Dealer or the sale
of any Product to Dealer after termination shall not be construed as a renewal
or extension of this Agreement, nor as a waiver of termination.   (i)      The
termination of this Agreement for any reason shall not release or discharge
Dealer from the payment of any sum of money which Dealer may then owe to
DocSTAR.  

6. National Accounts Programs

Dealer recognizes and acknowledges that in order for DocSTAR and dealers to
market Products successfully, it is desirable for DocSTAR to offer, sell, lease,
and rent Products to certain customers under various commercial, industrial,
government, and education plans, and other or similar plans which may be
developed from time to time (“National Account Programs”). Dealer acknowledges
that DocSTAR has the right, pursuant to such National Account Programs, to
contract for the sale, rental, or lease of Products at prices or on terms and
conditions which may vary from those at which DocSTAR sells to Dealer and other
dealers. Dealer agrees to comply with the terms and conditions of such contracts
and agrees to render assistance to and cooperate within the solicitation of
orders from all National Account Programs customers and in the sale and service
of Products placed under National Account Programs in the Territory and to
comply with bulletins, instructions and policies which may be issued from time
to time by DocSTAR in furtherance of such National Account Programs. Dealer may
receive or be allowed such commission as DocSTAR in its sole discretion may deem
appropriate.

5

--------------------------------------------------------------------------------

7. Trademarks

(a)      Dealer acknowledges that DocSTAR has the exclusive ownership rights in
and use of DocSTAR trademarks, service marks and trade names, (“Trademarks”),
both within and outside the Territory, in conjunction with the sale and service
of Products and supplies, and agrees it will not contest such rights. Dealer
shall not acquire any right to any trade names, service marks or trademarks used
by DocSTAR or any affiliates (collectively “Marks”), or the copyrights, patent
rights, commercial symbols, trade secrets, goodwill, or any other form of
intellectual or commercial property of DocSTAR or any affiliates and shall not
use such Marks, property or rights in any manner, except as herein permitted.  
(b)      Dealer is hereby granted the non-exclusive privilege to use and display
DocSTAR Trademarks in connection with the sale and service of Products under
this Agreement. The term of such privilege shall terminate upon the termination
of this Agreement. Dealer shall not pay any fee for this privilege.   (c)     
Dealer shall sell Products only under DocSTAR Trademarks, in accordance with
such instructions as shall be issued from time to time by DocSTAR. Dealer shall
not remove trademarks or serial numbers from or alter any of the Products or
engage in any other activity which may in any way tend to impair the reputation
of DocSTAR. Dealer will not use or adopt and name, trade name, trading style or
commercial designation used by DocSTAR, or use the word DocSTAR in Dealer’s
trade or corporate name. Dealer may be referred to as “an Authorized DocSTAR
Dealer” but may not have such appellation in its corporate or trade name without
express written permission from DocSTAR.   (d)      Dealer agrees to discontinue
immediately, at its sole cost and expense, and display or use of DocSTAR
Trademarks which, in the sole judgment of DocSTAR, is inconsistent with the
reputation and standing of DocSTAR, or with business, advertising or public
relations policies of DocSTAR, or is misleading or confusing as to the rights or
status of Dealer under this Agreement or otherwise.  

8. General Provisions

(a)      All notices or demands required or permitted by this agreement shall be
in writing and shall be delivered personally, sent by certified or registered
mail (postage prepaid), overnight air courier or by facsimile to the address of
the receiving party as set forth in this Agreement or such other address of the
receiving party as set forth in this Agreement or such other address as either
party may designate by noticing the other party in writing. Any notice or demand
shall be effective upon receipt. When utilizing facsimile service, hard copies
of any document transmitted must also be sent to recipient.   (b)      This
Agreement constitutes the entire agreement between the parties hereto concerning
the subject matter hereof and supercedes all previous proposals, representations
or understandings, whether oral or written. Modifications of this Agreement must
be in writing and signed by authorized representative of both parties.   (c)   
  DocSTAR may assign this Agreement and the rights and obligations arising under
it. The parties acknowledge that DocSTAR entered into this Agreement based in
part upon the personal representations of Dealer’s principals regarding their
knowledge of Territory and ability to promote, sell, install, train and service
the Products. Accordingly, Dealer shall not assign, transfer or sell any of its
rights or delegate any of its responsibilities under this Agreement without the
express written consent of DocSTAR, which consent DocSTAR shall not unreasonably
withhold.   (d)      Subject to the provisions of Paragraph (c) of this Section,
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, successors and assigns.  

6

--------------------------------------------------------------------------------

(e)      Neither this Agreement nor any course of dealings between DocSTAR and
Dealer shall in any way constitute Dealer as an agent of DocSTAR. Dealer’s sole
relationship with DocSTAR shall be that of an independent contractor. Except as
may be expressly authorized by DocSTAR, Dealer shall make no warranties or
representations or assume or create any obligations on DocSTAR’s behalf.   (f) 
    The failure of either party at any time to require performance by the other
party of any provision hereof shall in no way affect the full right to require
such performance at any time thereafter. Nor shall waiver by either party of a
breach of any provision hereof constitute a waiver of any succeeding breach of
the same or any other such provision nor constitute a waiver of the provision
itself.   (g)      This Agreement shall be governed by the laws of the State of
New York, United States of America. Wherever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall not invalidate the
remaining provisions of this Agreement.   (h)      Dealer shall not, during the
term of this Agreement or for a period of one (1) year following termination,
directly or indirectly, solicit for employment, or employ, any person employed
by AuthentiDate Holding Corp or any of its subsidiaries, or divisions,
including, without limitation, DocSTAR.   (i)      Each party to this Agreement
hereby agrees that all disputes and claims arising under or in connection with
this Agreement, except non-payment issues, shall be submitted to arbitration in
accordance with the rules of the American Arbitration Association and may by
instituted solely in New York, New York, and shall be determined by a panel of
three (3) arbitrators, with each party hereto choosing one member of the panel
and the third being chosen by the two arbitrators so chosen. At least one of the
members of the panel shall have experience in licensing and computer hardware
and/or software related distribution agreements.  

PRODUCT LINE COVERED



All DocSTAR products, accessories, supplies and repair parts listed on
Schedule E to this Agreement.




The parties have caused this Agreement to be duly executed and delivered by a
duly authorized officer. The effective date of this Agreement shall be that of
date indicated below the countersignature by DocSTAR.

DocSTAR, a Division of    Dealer:  AuthentiDate Holding Corp.               
By:    /s/ Evan Weybright 

--------------------------------------------------------------------------------

        Authorized Dealer Signature    By: /s/ Thomas Franceski    By:    Evan
Weybright 

--------------------------------------------------------------------------------

Authorized DocSTAR Signature        Vice President of Operations         
Authorized Dealer Name & Title      Date: 8/30/05    Date:    8/24/2005 


7

--------------------------------------------------------------------------------



SCHEDULE A
Additional places of business of Dealer: N/A




--------------------------------------------------------------------------------

    SCHEDULE B          (Non-Exclusive Territory Definition)        Authorized
for sales in the following states and counties:      E Cubed Technologies, Inc. 
  Maitland, FL          County    State    Total County    Shared  Brevard   
FL    0.069048    0.034524  Lake    FL    0.024967    0.024967  Orange    FL   
0.442949    0.147650  Osceola    FL    0.042918    0.014306  Seminole    FL   
0.044084    0.022042  Volusia    FL    0.093701    0.046850      Totals   
0.717657    0.290339 


--------------------------------------------------------------------------------

SCHEDULE C  (Dealer’s Purchase Volume Target)        Annual Purchase Volume
Target:    $ 58,060  Quarterly Purchase Volume Target:    $ 14,515 


--------------------------------------------------------------------------------



SCHEDULE D
(Warranty Statement)




DocSTAR warrants to each of its authorized dealers that its products, when
shipped in new condition in original packaging and subject to normal use and
maintenance conditions, will be of merchantable quality and free from defects in
workmanship and materials for a period of thirteen (13) months from the date of
invoice by DocSTAR.

DocSTAR’s obligation under this warranty is expressly limited to the repair or
replacement (at DocSTAR’s election) of such defective parts, which are brought
to DocSTAR’s attention within the warranty period and which are proved to be
defective upon inspection by DocSTAR. (Consumable parts are excluded from this
warranty.) DocSTAR’s liability shall be limited to the stated selling price of
such parts from DocSTAR to the Dealer and returned to DocSTAR, freight prepaid.

This warranty does not extend to any machine, accessory or supply item which has
been subject to misuse, neglect or accident, nor does it extend to any machine
or accessory which has been repaired or altered by other than DocSTAR or its
authorized Dealers. This warranty does not extend to any machine using supplies
not sold or approved by DocSTAR determined to be defective or unsuitable for use
in DocSTAR machines and which causes abnormally frequent service calls or
service problems. This warranty does not extend to any machine, network, or
network hardware not sold by DocSTAR to the Dealer. This warranty does not
extend to any data: data recovery and backup of data is the customer’s
responsibility.

In no event shall DocSTAR be liable for special, resulting, or consequential
damages, or loss of revenues, occasioned by any breach of warranty. There are no
other warranties which extend beyond the description herein stated.

ALL OTHER WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING THE WARRANTIES OR
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE ARE EXCLUDED.

--------------------------------------------------------------------------------

    SCHEDULE E      (Covered Product Line)      The following DocSTAR products,
accessories, supplies and repair parts are covered by this Agreement:    DocSTAR
Models:    Workgroup, Workgroup Pro, Departmental, Enterprise,  docSTAR EP,
docSTAR SP, docSTAR SPX and all     related modules, accessories and repair
parts. 


--------------------------------------------------------------------------------